Citation Nr: 0028034	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chorioretinopathy.

2.  Entitlement to service connection for left thigh 
numbness.

3.  Entitlement to service connection for right testicle pain 
and atrophy.

4.  Entitlement to service connection for left lateral 
epicondylitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983 and from February 1984 to July 1997.  His appeal 
comes before the Board of Veterans' Appeals (Board) from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
claims file has since been moved to Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he has a current diagnosis of chorioretinopathy.

2.  The veteran has not presented competent medical evidence 
that he has a current diagnosis of left thigh numbness.

3.  The veteran has not presented competent medical evidence 
that he has a current diagnosis of right testicle pain and 
atrophy.

4.  The veteran has not presented competent medical evidence 
that he has a current diagnosis of left lateral 
epicondylitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chorioretinopathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for left 
thigh numbness is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for right 
testicle pain and atrophy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for left 
lateral epicondylitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Chorioretinopathy

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  The applicable 
regulations dictate, however, that the occurrence of an 
injury occurred during service is not, by itself, enough to 
warrant service connection; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statutory law as enacted by Congress charges a claimant for 
VA benefits with the initial burden of presenting evidence of 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-
grounded claim has been defined by the United States Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a service connection claim to be well grounded, 
there must be competent evidence of:  i) current disability 
(a medical diagnosis); ii) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran in an April 1999 statement indicated his desire 
to contest the results of his December 1997 VA examination 
report with regard to chorioretinopathy.  He reported that 
chorioretinopathy had not gone away, and that it distorted 
his vision.  The veteran believed that he had 
chorioretinopathy, but that it was merely not recorded during 
the pertinent examination.

A review of the veteran's service medical records shows that 
there was a finding of serous chorioretinopathy during 
service in February 1990.  Although the examiner stated that 
the examination was essentially benign, the veteran had told 
him there was a "blind spot" in his vision.  The veteran 
again complained of having a "blind spot" in his right eye 
in February 1991.  The examiner again reported that the 
examination was essentially normal, and there were no 
diagnoses made of an eye condition.  The examiner indicated 
that the etiology of the blind spot was unknown.  A February 
1994 treatment record showed that there was discoloration 
that persisted secondary to the serous chorioretinopathy.

The veteran does not, however, have a current diagnosis of 
chorioretinopathy, as required by VA regulation.  At a VA 
examination in December 1997, the veteran's visual acuity was 
20/20 without correction in both eyes.  The pupil examination 
showed a five millimeter pupil OU that was 3+ reactive with 
no APD.  Intraocular pressure by applanation was 17 in the 
right eye and 16 in the left eye.  The veteran had no history 
of diplopia, although the examiner noted the visual field 
defect in the right eye since 1990.  The veteran said that 
there was no history of trauma to the eye, and he had not 
undergone any surgeries.  He did not use topical ocular 
medication.  A slit lamp examination revealed a normal 
anterior segment in the right eye, and there was a small 
amount of pigment on the anterior lens capsule of the left 
eye.  Dilated retinal examination revealed an area of RPE 
retinal pigment epithelial changes inferonasally from the 
macula.  The cup to disc ratio of the optic nerve was .2 OU 
with a healthy rim OU.  The vessels in the right eye were 
normal as was the periphery in the right eye.  The nerve, 
macula, vessels, and periphery were all within normal limits 
in the left eye.  The examiner diagnosed RPE 
atrophy/hyperplasia inferonasal location in the right eye.  
An addendum to the report shows that fluorescein angiography 
of transit of the right eye lates OU were remarkable for some 
window defect in the inferonasal macula not affecting the 
foveal center.  The veteran did not have leakage associated 
with this area of hyperflourescence.  The hyperflourescent 
area was consistent with RPE atrophy seen on clinical 
examination.  Fluorescent was otherwise unremarkable.  
Goldman visual fields were full OU.

As stated above, the applicable regulations require that the 
veteran present competent medical evidence that the claim is 
plausible, and a veteran cannot therefore meet this burden by 
presenting lay statements.  Although the Board acknowledges 
that the veteran is sincere in his belief that he currently 
has chorioretinopathy, there is no evidence that he has 
sufficient medical training, education, or expertise to 
enable him to offer a competent medical determination.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  Only health care 
professionals can enter conclusions which require medical 
opinions, such as a medical diagnosis of disability or an 
opinion as to the relationship between a current disability 
and service.  As a result, the veteran's lay opinion does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
symptoms).  Likewise, although the veteran has indicated that 
he does not believe that the examination was adequate, he is 
not qualified to make a determination that requires medical 
expertise.

The veteran submitted a medical treatise concerning cental 
serous chorioretinopathy in support of his claim.  The 
article, by Lawrence A. Yannuzzi, M.D., and K. Bailey Freund, 
M.D., does not address the question of whether the veteran 
has a current diagnosis of chorioretinopathy.  Because this 
is the basis of the denial of his claim, the article 
therefore holds little probative value.  In light of all of 
these factors, the Board must deny the claim of entitlement 
to service connection for chorioretinopathy as not well 
grounded.

B.  Left thigh numbness

The veteran has also stated that he developed left thigh 
numbness during his basic training.  He indicated in an April 
1999 statement that his records were not transferred from the 
National Guard to his post during active duty with the Army, 
and that he had no supporting evidence that his left thigh 
numbness was related to active duty.

The veteran's service medical records do not show any 
positive findings of left leg numbness.  In July 1985, he had 
pain in his back, but the examiner specifically noted that it 
was not radiating into his legs below the knee.  The 
veteran's separation examination report of May 1997 shows 
that his left quadrecep deep leg flexion was 2/4.

The veteran stated at a VA examination in November 1998 that 
he began to have cramping in his legs after his return from 
Southwest Asia during the Gulf War.  It usually occurred when 
he rearranged his positioning in a chair or at night in bed.  
The cramps sometimes lasted up to 20 minutes.  After the 
cramping dissipated, he said he continued to have a dull pain 
in his muscle for the rest of the day or night.  The veteran 
indicated that the problem seemed to occur daily for one to 
two weeks, and then resolved itself for one to two weeks.  It 
occurred only when he sat or lay in bed.  Physical 
examination revealed that he had normal muscle strength, 
mass, and tone in all four extremities.  The neurological 
examination showed that cranial nerves II-XII were intact.  
The veteran had no muscle fasciculations or point tenderness 
in his muscles.  Deep tendon reflexes were 2+, and sensation 
was intact to all modalities.  The examiner diagnosed muscle 
cramps of the lower extremities, without objective findings, 
the etiology unknown.

The Board emphasizes that the November 1998 VA examination 
report reflects that there were no objective findings 
regarding muscle cramps, and there is no indication of record 
that these cramps correspond to the claim of entitlement to 
service connection for left leg numbness.  The record does 
not contain any positive findings regarding left leg 
numbness.  In fact, the evidence of record shows that the 
veteran had normal strength, mass, and tone in all of his 
extremities, including his left lower extremity.  The 
examiner made no findings in relation to left leg numbness, 
and there are currently no findings that the veteran has 
numbness in his left leg.  Although the Board presumes for 
these purposes that the veteran had numbness in his left leg 
during his active duty, he has presented no competent medical 
evidence of a current diagnosis of numbness in his left lower 
extremity.  Because this element is a requirement to well 
ground his claim of entitlement to service connection, the 
lack of a competent medical diagnosis is fatal to the current 
claim.  Therefore, the Board must also deny the claim of 
entitlement to service connection for left leg numbness as 
not well grounded.

C.  Right testicle pain and atrophy

The next issue before the Board is entitlement to service 
connection for right testicle pain and atrophy.  The veteran 
stated in the April 1999 statement in support of his claim 
that he began to experience pain in his right testicle early 
in his military service, and he never received any treatment 
for the condition, other than visual examination.  He 
reported that his physical activities are limited by the 
pain, and the problem has never improved.

The veteran's service medical records show that he was 
treated for pain in his right testicle on several occasions 
during active duty.  His service medical records show that he 
had right testicle pain in October 1985, October 1986, and 
March 1988.  In March 1988, the examiner diagnosed 
orchialgia/atrophy, and he noted a history of testicular pain 
for three years.  The examination of the right testicle had 
shown that it was half of its normal size, and the veteran 
complained of tenderness.

The veteran has not, however, been currently diagnosed with 
right testicle pain and atrophy, or any condition relating to 
his genitalia.  In fact, at the VA examination in November 
1997, genitourinary examination showed that the veteran had 
normal adult male genitalia.  The Board is cognizant that 
apparently the examiner only performed a physical examination 
of the genitalia, rather than any diagnostic tests, but this 
does not circumvent the requirement that the veteran must 
present a competent medical diagnosis in order to well ground 
his claim.  Because there is no current diagnosis, the claim 
for service connection must be denied as not well grounded.  

The veteran is competent to offer his opinion regarding a 
condition that is within the normal human experience, such as 
whether he is feeling pain.  He is not competent, however, to 
offer a diagnosis on a question requiring a medical 
determination.  It is also pertinent to note that the Court 
has ruled that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  In this case, however, the claim of 
service connection also includes right testicle atrophy.

Nevertheless, because the veteran is a layperson without 
medical training or expertise, he is unqualified to offer an 
opinion on questions that require medical determinations.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
He cannot therefore diagnose an underlying right testicle 
condition, as differentiated from pain in his right testicle.  
The record as it stands does not contain such a diagnosis, 
and in light of foregoing discussion, the Board must deny the 
claim of entitlement to service connection for right testicle 
pain and atrophy as not well grounded.

D.  Left lateral epicondylitis

The final issue before the Board is entitlement to service 
connection for left lateral epicondylitis.  The veteran 
reported in April 1999 that he sometimes treats himself by 
using a sling, and his activities are severely limited by the 
condition.  He said he did not report pain at the time of his 
VA examination because he had not been required to do any 
lifting or grasping prior to the examination.  He did not, 
therefore, have pain at that point.

The veteran's service medical records show that a provisional 
diagnosis of "tennis elbow" was made in December 1994.  The 
veteran had reported left elbow pain since October 1994.  The 
left elbow had tenderness on extension, and there was 
tenderness in the lateral epicondyle.  An X-ray of the elbow 
performed in December 1994, however, showed that there were 
no abnormalities.  The veteran's service medical records are 
otherwise silent as to treatment for or complains of a left 
elbow condition.  Although his separation examination in May 
1997 had positive findings regarding the right elbow, the 
matter of service connection for left lateral epicondylitis 
is currently before the Board.

The medical evidence of record does not contain any findings 
of a current condition regarding the veteran's left elbow.  
Once again, a well-grounded claim requires that the veteran 
produce competent medical evidence of a current condition on 
which to base service connection.  Although there is medical 
evidence that the veteran had "tennis elbow" in his left 
upper extremity at one time, his service medical records do 
not reflect that there were subsequent findings or residuals 
from that condition after December 1994.  In other words, 
there is no medical evidence of a current condition on which 
to base a grant of service connection.  The clinical evidence 
of record does not show that the "tennis elbow" diagnosed 
during service has continued to the present.  Although the 
veteran now claims that he has left lateral epicondylitis, 
there is no medical diagnosis to support this contention.

E.  Conclusion

The veteran has appealed four claims of entitlement to 
service connection before the Board.  He has not, however, 
submitted medical diagnoses that he currently has these 
conditions.  The veteran's service medical records have some 
positive findings during active duty; however, these 
conditions are currently not documented by the evidence of 
record.  Although the Board is denying these claims as not 
well grounded, the veteran is notified that he must produce 
medical diagnoses of the claimed conditions, along with 
medical evidence of a relationship with active duty, to well 
ground his claims.

Until that time, because he has failed to meet his initial 
burden of submitting evidence of a well-grounded claims for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the claims well grounded.  Thus, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify him of the evidence required to complete 
his application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why the current attempts fail.


ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for chorioretinopathy is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for left thigh numbness is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for right testicle pain and atrophy is 
denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for left lateral epicondylitis is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

